Citation Nr: 0511332	
Decision Date: 04/21/05    Archive Date: 05/03/05

DOCKET NO.  04-05 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).





ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel




INTRODUCTION

The veteran served on active duty from January 23, 1981 to 
February 12, 1981.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in February 2003 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran filed a VA Form 9, "Appeal to Board of Veterans 
Appeals," in January 2004 in response to the statement of 
the case sent him in December 2003, timely perfecting his 
appeal.  At this time, he also requested a hearing before a 
hearing officer appearing at the local RO.  A hearing was 
duly accorded him in July 2004.

In December 2004, the veteran filed another VA Form 9, in 
which he requested in Block 8 to testify before a member of 
the Board (now Veterans Law Judge) appearing at his local RO.  

In December 2004, the RO sent the veteran a letter offering 
him the option of a video teleconference hearing.  The 
veteran responded in January 2005 that he would accept a 
hearing before a Veterans Law Judge appearing by video 
teleconference at the local RO.

The record does not show that the veteran has withdrawn his 
request for a hearing before a Veterans Law Judge.

To ensure full compliance with due process requirements, the 
appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC, for the following 
development:

The RO should schedule the appellant for 
a hearing before a Veterans Law Judge 
appearing at the local RO via video 
teleconference.  All correspondences 
pertaining to this matter should be 
associated with the claims folder.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




